Order, Supreme Court, Bronx County (Robert Straus, J.), entered on or about January 11, 2001, which denied petitioner’s application for a writ of habeas corpus seeking to vacate a parole revocation warrant and dismissed the petition, unanimously affirmed, without costs.
Substantial evidence supports the probable cause finding (see, Matter of Bulger v Board of Parole, 183 AD2d 451, 452; Executive Law § 259-i [3] [c] [iv]). The habeas court correctly declined to disturb the hearing officer’s credibility determinations. Petitioner’s procedural contentions are academic since he declines to seek a new hearing, which would be his remedy for the alleged violations (see, Matter of Town of Wallkill v New York State Bd. of Real Prop. Servs., 274 AD2d 856, 858, lv denied 95 NY2d 770). Were we to reach those arguments, we would reject them. Concur — Ellerin, J.P., Lerner, Rubin, Buckley and Friedman, JJ.